

115 HR 4735 IH: Gold King Mine Spill Accountability Act of 2018
U.S. House of Representatives
2018-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4735IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2018Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on the Judiciary, Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide compensation to persons injured by the Gold King Mine spill and fund certain long-term
			 water quality monitoring programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gold King Mine Spill Accountability Act of 2018. 2.FindingsCongress finds the following:
 (1)On August 5, 2015, the Environmental Protection Agency caused a blowout at the Gold King Mine in Colorado that released approximately 3 million gallons of heavy-metal-laced mine wastewater into the Animas and San Juan Rivers.
 (2)In October of 2015, the Bureau of Reclamation issued a report that detailed how the Environmental Protection Agency incorrectly concluded that the water level inside the Gold King mine was only partially full of wastewater and used this conclusion to develop a plan to open the mine in a manner that appeared to guard against blowout, but instead led directly to that failure.
 (3)On January 13, 2017, the Environmental Protection Agency concluded that the agency was not legally able to pay compensation for the claims relating to the Gold King Mine spill brought under the Federal Tort Claims Act.
 (4)On August 4, 2017, Environmental Protection Agency Administrator Scott Pruitt announced that the agency will reconsider claims relating to the Gold King Mine spill.
			3.Compensation for victims of Gold King Mine spill
			(a)Federal tort claims
 (1)In generalSubject to paragraph (2), each injured person shall be entitled to receive from the United States compensation for a claim filed, or civil action brought, under chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), arising out of or relating to an injury resulting from the Gold King Mine spill.
 (2)Nonapplicability of limitationNotwithstanding section 2672 of title 28, United States Code, the Administrator may provide compensation for a claim under this section in an amount greater than $25,000 without prior written approval of the Attorney General (or a designee), as the Administrator determines to be appropriate.
				(b)Office of Gold King Mine Spill Claims
 (1)EstablishmentThere is established within the Environmental Protection Agency an Office of Gold King Mine Spill Claims, in this subsection referred to as the Office.
 (2)PurposeThe Office shall receive, process, and pay claims in accordance with this section. (3)TreatmentThe establishment of the Office by this subsection shall not diminish the ability of the Administrator to carry out the responsibilities of the Environmental Protection Agency under any other provision of law.
 (4)DetaileesUpon the request of the Administrator, the head of any Federal department or agency may detail, on a reimbursable basis, any personnel of that department or agency to the Office to assist in carrying out this section.
				(c)Allowable damages
 (1)Property lossA claim that is paid for loss of property under this section may include damages resulting from the Gold King Mine spill for—
 (A)any cost resulting from lost tribal subsistence from hunting, fishing, firewood gathering, timbering, grazing, or agricultural activities, or from lost use for traditional or ceremonial uses, conducted on land or using water damaged by the Gold King Mine spill;
 (B)any cost of reforestation or revegetation on tribal or non-Federal land, to the extent that the cost of reforestation or revegetation is not covered by any other Federal program;
 (C)any costs borne by any injured person to determine the extent of— (i)the damages to agricultural land; or
 (ii)any other damages covered by this section; (D)any costs borne by an injured person to pay for water supplies or equipment to treat water during the period for which a water supply of the injured person was compromised by the Gold King Mine spill; and
 (E)any other loss that the Administrator determines to be appropriate for inclusion as loss of property.
 (2)Business lossA claim that is paid for a business loss under this section may include damages resulting from the Gold King Mine spill for—
 (A)damage to tangible assets or inventory; (B)business interruption losses;
 (C)overhead costs; (D)employee wages for work not performed; and
 (E)any other loss that the Administrator determines to be appropriate for inclusion as a business loss.
 (3)Financial lossA claim that is paid for a financial loss under this section may include damages resulting from the Gold King Mine spill for—
 (A)an insurance deductible; (B)lost wages or personal income;
 (C)emergency staffing expenses; (D)debris removal and other cleanup costs; and
 (E)any other loss that the Administrator determines to be appropriate for inclusion as a financial loss.
 (4)Non-limitationThe losses described in paragraphs (1) through (3) do not limit any compensation that is otherwise available under chapter 171 of title 28, United States Code.
				(d)Compensation
 (1)In generalAny claim for damages compensated under this section during a fiscal year shall be paid from unobligated funds appropriated to the Environmental Protection Agency for that fiscal year.
 (2)RolloverTo the extent that a claim exceeds the amount of unobligated funds available in that fiscal year, the remainder of the claim shall be paid from unobligated funds in the first subsequent fiscal year in which sufficient unobligated funds are available to satisfy such remainder.
 (e)DefinitionsIn this section: (1)Injured personThe term injured person means a person who suffered injury resulting from the Gold King Mine spill.
 (2)InjuryThe term injury includes any injury for which compensation may be provided under chapter 171 of title 28, United States Code, that is caused by a negligent or wrongful act or omission of a Federal officer, employee, contractor, or subcontractor while acting within the scope of office, employment, or contract, under circumstances in which the Federal officer, employee, contractor, or subcontractor, if a private person, would be liable to the claimant in accordance with the law of the jurisdiction in which the act or omission occurred.
 (3)PersonThe term person means a person who is eligible to bring a claim under chapter 171 of title 28, United States Code, and may include—
 (A)an individual; (B)an Indian tribe, tribal corporation, or other tribal organization;
 (C)a non-Federal entity, including a corporation, business, partnership, company, association, insurer, ditch company, water district, and water company;
 (D)a State or political subdivision of a State, including a county, township, city, school district, and special district;
 (E)the Animas-La Plata Operation, Maintenance, and Replacement Association; or (F)a legal representative of an individual or entity described in any of subparagraphs (A) through (E).
					4.Gold King Mine spill response program
 (a)In generalSubject to the requirements of subsection (b), the Administrator shall fund the implementation of the long-term monitoring program developed by the Long-Term Impact Review Team of the State of New Mexico for the water quality of the Animas and San Juan Rivers.
 (b)RequirementsIn order to be funded by the Administrator under subsection (a), the long-term monitoring program shall—
 (1)provide full disclosure to the public of applicable water quality and sediment data; (2)enable clear and meaningful comparison between those data and all relevant water quality standards; and
 (3)meet such other conditions as the Administrator may require to administer the program. 5.Prohibition of rule making (a)In generalExcept as provided under subsection (b), the Administrator may not finalize a rule or engage in a rule making (as such terms are defined in section 551 of title 5, United States Code) until all claims processed under section 3 have been paid in full, as applicable.
 (b)ExceptionsThe prohibition under subsection (a) shall not apply with respect to— (1)such rules as may be required in order to implement this Act; and
 (2)any rule that the Administrator determines necessary to address an imminent threat to public health or safety, or other emergency.
 6.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Gold King Mine spillThe term Gold King Mine spill means the discharge on August 5, 2015, of approximately 3,000,000 gallons of contaminated water from the Gold King Mine north of Silverton, Colorado, into Cement Creek that occurred while contractors of the Environmental Protection Agency were conducting an investigation of the Gold King Mine.
			